


Exhibit 10.1

[exhibit101final001.jpg] [exhibit101final001.jpg]













PERSONAL AND CONFIDENTIAL







June 7, 2017


Randall Scott




RE:

Confirmation of Salary Adjustment- Randall J. Scott    




Randy,




This letter agreement confirms the discussion and agreement between you and Rare
Element Resources, Inc. (the “Company”) regarding your adjusted salary during
the continuation of the Company’s care-and-maintenance program.  As we agreed,
your salary will be adjusted to $14,000 per month as of June 1, 2017 for a
period up to three months while you focus your efforts on developing strategic
partnerships while overseeing the administration of the Company.  You will
continue as the Company’s President and Chief Executive Officer working from
your home office, devoting as much time as necessary to achieve the key
objectives of the Company.  




It is currently expected your ongoing employment and your salary would be
evaluated further by the end of August 2017, and if no strategic investor has
provided capital to the Company, it is expected that the Board of Director’s
will implement further cost cutting measures.  




Your Severance Compensation Agreement dated April 23, 2013, as amended, remains
unchanged by this letter agreement with the exception of the base salary
adjustment. We look forward to working with you to achieve the Company’s key
objectives in the coming months.  




Please sign below your acceptance of this amendment.  







Kind Regards,




/s/ Gerald Grandey




Gerald Grandey

Chairman of the Board




Accepted and Agreed on this 7th day of June, 2017.







/s/ Randall J. Scott




Randall J. Scott






